DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the intersection” in the last paragraph lacks antecedent basis. Changing “the” to “a” would overcome this rejection.
In claim 3, it is unclear which distal end “the distal end” refers.
In claim 5, second to last line, “the outer surface” lacks antecedent basis, and it is unclear if “a laparoscope” is meant to refer to the one 3 lines above it or is a different laparoscope.
In claim 6, “the tip of the obturator” lacks antecedent basis. It is treated as “the obturator tip”. Claim 8 has a similar issue.
In claim 10, it is unclear if “a wall thickness” is the same or different as that in claim 1. Further, Applicant refers to “the tip” for the only time, while not a rejection, it is suggested Applicant change “the tip” to “the obturator tip” for consistency.
In claims 11, 12 and 14, “the gas flow channel” lacks antecedent basis.
In claim 16, “the seal assembly” and “the proximal end of the cannula” lack antecedent basis.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner did not find a teaching or suggestion for modifying closest art Albrecht et al (US 2005/0288622) such that a second stop is defined by two oppositely disposed side having a shorter dimension. While the tip shown in figs 4A of Albrecht could be modified to have two oppositely disposed sides having a longer dimension interconnected by two oppositely disposed sides having a shorter dimension (such as in Taylor et al – US 2005/0251191), there is no indication that the resulting combination would result in the two oppositely disposed sides having the shorter dimension defining a second laparoscope stop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783